


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
2009 Amendment to Employment Agreement of Mr. Richard Burman
 
January 28, 2009




Dear Richard


AMENDMENT TO EMPLOYMENT CONTRACT


Further to our recent discussions regarding change of control provisions, I am
writing to confirm the variation to your terms and conditions of employment.


This letter takes effect as an annex to your contract of employment with Bristow
Helicopter Group Limited ("the Company") dated 15 October 2004 ("the
Contract").  It also varies the notice provisions contained in Clause 2 of the
Contract.


Change of Control


1.  
During any Change of Control Period, your base salary ("Base Salary") will be at
least equal to the base salary you received on the last day of the Company's
fiscal year immediately before the Change of Control Effective Date.  The
Company may review your salary annually during the Change of Control Period in
accordance with the Company's normal practice but you will not have any
entitlement to an increase in any year.  Your Base Salary will not be reduced
during the Change of Control Period.



2.  
During any Change of Control Period you will be entitled to an annual bonus for
each Company fiscal year ending in the Change of Control Period subject to the
rules of the Company's Incentive Scheme in force from time to time ("Annual
Bonus").  For the purposes of calculating the Annual Bonus payable under this
paragraph 2, your "Annual Bonus Target" under the Company's Incentive Scheme
from time to time in force will be at least equal to the highest annual bonus
target that applied to you during the Affiliated Company's three (3) fiscal
years immediately preceding the Change of Control Effective Date.



3.  
In the event of a Change of Control all unvested options to purchase common
stock, restricted stock and performance restricted stock units issued to you
pursuant to the Affiliated Company's Long Term Incentive Plan ("the Plan") will
become fully vested and unrestricted, subject always to the rules of the Plan
from time to time in force and applicable laws and any outstanding performance
cash awards under the Plan will vest in accordance with their terms. In the
event that your employment is terminated during a Change of Control Period and
you hold any share options which have not been exercised on or before the
Termination Date, they may be exercised up until the later of:



(a)  
the date on which the share options can be exercised under the terms of the Plan
irrespective of the provisions of this letter; or



(b)  
the expiry date of such share options.



4.  
If your employment is terminated during a Change of Control Period either:



(a)  
by the Company; or



(b)  
by you on the basis that the Company is in repudiatory breach of one or more the
terms of the Contract



The Company will pay to you the sum of three times (3x) your Base Salary and
three times (3x) the highest annual bonus that you received in the Affiliated
Company's three (3) fiscal years immediately preceding the Change of Control
Effective Date, less appropriate deductions, provided that the Company has no
reasonable grounds to believe you are guilty of gross misconduct, gross
negligence or in breach of a material term of your employment agreement.  This
payment is conditional on you signing a compromise agreement in a form
satisfactory to the Company in full and final settlement of all current and
future claims against the Company and its Associated Companies, officers and
employees.


Notice Provision


In the event that a payment is made in accordance with paragraph 4 of this
letter you agree that the amount of this payment will be reduced by the value of
any salary, bonus, benefits or other remuneration received by you during any
period of notice for which you have been paid pursuant to Clause 2 of the
Contract.


Definitions


In this letter the following words and expressions have the meanings set out
below:


"Affiliated Company" means Bristow Group Inc.


An "Associated Company" means any firm, company, corporation or other
organisation:


(a)  
which is directly or indirectly controlled by the Company; or

(b)  
which directly or indirectly controls the Company; or

 
(c)  
which is directly or indirectly controlled by a third party who also directly or
indirectly controls the Company; or

 
(d)  
of which the Company or any other Associated Company owns or has a beneficial
interest in 20% or more of the issued share capital or 20% or more of its
capital assets; or

 
(e)  
which is the successor in title or assign of the firms, companies, corporations
or other organisations referred to above.

 
"Company" shall include the successors in title and assigns of the Company.


"Change of Control" means:


(f)  
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the United States of America Exchange Act) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (x) the then outstanding shares of common
stock of the Affiliated Company (the “Outstanding Company Common Stock”) or (y)
the combined voting power of the then outstanding voting securities of the
Affiliated Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Affiliated Company, (B) any
acquisition by the Affiliated Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Affiliated
Company or any corporation controlled by the Affiliated Company or (D) any
acquisition by any corporation pursuant to a transaction which complies with
sections (A), (B) and (C) of subsection (c) of this definition; or



(g)  
individuals who, as of the date hereof, constitute the Board of the Affiliated
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Incumbent Board; provided, however, that any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Affiliated Company’s stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board shall be considered a member of the incumbent board; or



(h)  
consummation by the Affiliated Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Affiliated Company or the acquisition of assets of another
corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50.1% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries ) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly 35% or more of respectively, the then outstanding shares
of common stock of the corporation resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Incumbent Board, providing for such Business
Combination; or



(i)  
approval by the stockholders of the Affiliated Company of a complete liquidation
or dissolution of the Affiliated Company.



"Change of Control Effective Date" means the first date during the employment on
which a Change of Control occurs.  If a Change of Control occurs and the
Executive’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (1) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(2) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of the “Change of Control Effective Date” shall mean the
date immediately prior to the date of such termination of employment.


"Change of Control Period" means the period commencing on the Change of Control
Effective Date and ending on the second anniversary of the Change of Control
Effective Date.


"Company" means Bristow Helicopter Group Limited


"Contract" means your contract of employment dated 15 October 2004


"Termination Date" means the date upon which your employment with the Company
terminates


Please sign both copies of this letter and return the top copy to me.


Yours sincerely




___/S/__________________


For and on behalf of Bristow Helicopter Group Limited


I agree with the variation to my Terms and Conditions of my Employment as set
out or referred to above.




Signed
_/S/_______________________                                                                           Date
January 28, 2009
Richard Burman



LONDOCS\2907026.06                                                                 
 
 

--------------------------------------------------------------------------------

 
